 Fill in this information to identify the case:

 Debtor name         Pankey's Transportation, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)           20-12184
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $16,141.58          $16,141.58
           Comptroller of Maryland                                   Check all that apply.
           Revenue Administration Division                              Contingent
           110 Carroll St.                                              Unliquidated
           Annapolis, MD 21411                                          Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $9,095.39         $9,095.39
           Connecticut Department of Rev                             Check all that apply.
           200 Folly Brook                                              Contingent
           Wethersfield, CT 06109                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   42579                               Best Case Bankruptcy
 Debtor       Pankey's Transportation, Inc.                                                                   Case number (if known)   20-12184
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $189,153.75         $180,000.00
           Internal Revenue Service                                  Check all that apply.
           Department of the Treasury                                   Contingent
           Cincinnati, OH 45999-0025                                    Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $9,095.39         $9,095.39
           New Jersey Division -Taxation                             Check all that apply.
           Bankruptcy Section                                           Contingent
           P.O. Box 245                                                 Unliquidated
           Trenton, NJ 08695                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $47,019.81         $47,019.81
           NY Department of Labor                                    Check all that apply.
           PO Box 15012                                                 Contingent
           Albany, NY 12212-5012                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $4,975.50         $4,975.50
           PA Department of rRevenue                                 Check all that apply.
           Bankruptcy Division, PO Box                                  Contingent
           280946                                                       Unliquidated
           Harrisburg, PA 17128-0946                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
 Debtor       Pankey's Transportation, Inc.                                                           Case number (if known)            20-12184
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $21,271.64
           America Express                                                      Contingent
           P.O Box 1270                                                         Unliquidated
           Newark, NJ 07101                                                     Disputed
           Date(s) debt was incurred  1/12/20                                Basis for the claim:
           Last 4 digits of account number 1008
                                                                             Is the claim subject to offset?         No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Bush Truck Leasing                                                   Contingent
           6961 Cintas Boulevard                                                Unliquidated
           Mason, OH 45040
                                                                                Disputed
           Date(s) debt was incurred January, 2019
                                                                             Basis for the claim:    Tractor lease. Tractors repossessed in February,
           Last 4 digits of account number 5654                              2020
                                                                             Is the claim subject to offset?         No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Swift Financial                                                      Contingent
           3505 Silverside Road                                                 Unliquidated
           Suite 200                                                            Disputed
           Wilmington, DE 19810
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred
           Last 4 digits of account number      2787                         Is the claim subject to offset?         No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Wells Fargo                                                          Contingent
           PO Box 200                                                           Unliquidated
           Carlisle, IA 50047-0200                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Bank overdraft fees
           Last 4 digits of account number      9131
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Comptroller of Maryland
           Revenue Administration Division                                                            Line     2.1
           IFTA Return Procession
                                                                                                             Not listed. Explain
           PO Box 2171
           Annapolis, MD 21404


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     275,481.42
 5b. Total claims from Part 2                                                                            5b.    +     $                      21,271.64

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        296,753.06




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
